DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 15-20, AD and detection of gene variation in the reply filed on 12/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2020.
Priority
The instant application was filed 02/16/2018 is a national stage entry of PCT/KR2018/000649, with an international filing date: 01/15/2018 and claims foreign priority to KR10-2017-0060225, filed 05/15/2017 and claims foreign priority to PCT/KR2017/005137, filed 05/17/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/16/18, 1/17/19, 10/3/2020 is being considered by the examiner.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code for example page 16, 1st full paragraph bottom. Applicant is required to review the entire specification and delete all the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reagent capable of detecting the presence or absence of the genetic variation in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method of detecting APOE E4 and rs405509 in a human subject comprising:
Obtaining a sample from the subject;
Isolating DNA from the subject and detecting the APOE alleles and rs405509.

There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 15 is drawn to a method for diagnosing or predicting risk for mild cognitive impairment or Alzheimer's disease (AD) by detecting genetic variation indicative of mild cognitive impairment or Alzheimer's disease in a sample containing a nucleic acid which is isolated from a subject, the method comprising: (a) a step of contacting the sample with a reagent capable of detecting the presence or absence of the genetic variation in a gene selected from genes encoding APOE E4 allele or gene products thereof, and (b) a step of contacting the sample with a reagent capable of 
Thus the claim encompasses any subject of any species.  
Further the claims encompass diagnosing or predicting risk on the presence or absence of APOE E4 allele or rs405509 T allele, but does encompass the detection of the any other alleles, which makes it hard to determine homozygosity of APOE E4/E4 and T/T rs405509.
Claim 16 depends from claim 15 and draws the claim to wherein a method of detecting the presence or absence of the APOE E4/E4 and rs405509 T/T genetic variations includes obtaining a nucleic 2PRELIMINARY AMENDMENTAttorney Docket No.: Q250741 Appln. No.: 15/932,345 acid in a single-stranded form from the sample isolated from the subject, allowing the nucleic acid to form a complex with a complementary primer set, and then analyzing the presence or absence of the genetic variations in the complex.  
Claim 17 depends from claim 16 and draws the claim to wherein the analyzing the presence or absence of the APOE E4/E4 and rs405509 T/T genetic variations in the complex includes performing analysis using polymerase chain reaction, nuclease digestion, hybridization, Southern blotting, restriction enzyme fragment polymorphism, sequencing, primer extension, or single-stranded conformation polymorphism, or using combinations thereof.  

Claim 19 depends from claim 15 and draws the claim to wherein the nucleic acid obtained from the sample isolated from the subject is genomic DNA.  
Claim 20 depends from claim 15 and draws the claim to wherein the nucleic acid obtained from the sample isolated from the subject is RNA.
The claim encompasses detection of rs405509 in RNA.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification on page 14 teaches the subjects are human.
	The specification on page 16 teaches genotype was determined by KORv1.0 chip from axiom.
	The specification on page 23 teaches there were more APOE E4/E4 carriers in the Alzheimer’s disease group than control.  However, this demonstrates all subjects with APOE E4/E4 are not diagnosed with AD.
	The specification on page 25 teaches the APOE E4/E4 risk is ethnicity dependent.
	The specification on page 28 teaches, “In particular, e4 homozygotes from East Asians have over 90.4% TT- genotypes, while Caucasian and African ancestry have 64.2% and 21.3% of TT- genotypes, respectively, suggesting that the differences in allele frequencies of rs405509 may confer differential susceptibilities to AD onset for e4/4 of different ethnic groups.”

	The teachings of the specification are limited to the detection of rs405509 in genomic DNA.
Presence and absence of working examples
	The specification provides no working examples in subjects other than humans.
	The specification provides no working examples in which Alzheimer’s disease is diagnosed by e4/e4 and rs405509TT homozygosity.
The specification provides no guidance on how to detect rs405509 in an RNA sample.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable. The art teaches genetic variations and associations are often irreproducible. 
 Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  
Additionally, Ioannidis (Nature Genetics, Vol. 29, pages 306-309, November 2001)  teaches that the results of the first study correlate only modestly with subsequent research on the same association (abstract).  Ioannidis teaches that both bias and genuine population diversity might explain why early association studies tend to overestimate the disease protection or predisposition conferred by a genetic polymorphism (abstract).  
Hegele (Arterioscler Thromb Vasc Biol. 2002;22:1058-1061) teaches the general unpredictability in associating any genotype with a phenotype.  Hegele teaches that often initial reports of an association are followed by reports of non-replication and refutation (p.1058, right col., lns.24-30).  Hegele provides a table indicating some desirable attributes for genetic association studies (p.1060), and includes choosing an appropriate significance threshold (see 'Minimized type 1 error (FP)') and replication of results in independent samples (see 'Replication').  Additionally, Hegele teaches the desirability of a likely functional consequence predicted by a known or putative functional domain.  
	Bizzarro (European Journal of Human Genetics (2009) 17, 938 – 945) teaches the homozygous G allele is indicative of increased risk of AD, while GT and TT have less table 2).  Table 3 demonstrate e4/e4 homozygosity increases risk of AD regardless of rs405509 genotype.
	Prada (BMC Psychiatry (2014) volume 14:23, pages 1-9) teaches, “Our results showed that neither complex haplotypes –product of the combination of all APOE polymorphisms evaluated in the present study –, nor the polymorphisms rs449647, rs405509, rs440446, and rs7412 analyzed individually had any association with cognitive function…… Also, we found a protective effect of the APOE ε4 allele on cognition. Stratified analysis by quintiles of age also showed that APOE ε4 carriers exhibit exhibited better cognitive performance in the oldest subsample.”
Review and searching of the prior art provides no evidence that rs405509 is transcribed or can be detected in RNA.
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between APOE ε4/ε4 and rs405509TT and diagnosis of AD or mild cognitive disorder in all subjects of any age.   Experimentation would be replete with unpredictable trial and error analysis because the specification does not al people with APOE ε4/ε4 and rs405509TT were diagnosed with Alzheimer’s disease or mild cognitive function. The art demonstrates APOE ε4 has a positive effect on cognitive functions in subjects from the oldest population studied, which contradicts the assertions of the claim (Prada).  Further Bizzaro teaches homozygous G allele is indicative of increased risk of AD, while GT and TT have less table 2).  Table 3 demonstrate e4/e4 homozygosity increases risk of AD regardless of rs405509 genotype.  Thus one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the mutation with the recited diseases.  .  One of skill in the art would thus have to determine which alleles of rs405509 or APOE are indicative of risk or diagnosis of Alzheimer’s disease or mild cognitive function.
	Further one of skill in the art would have to determine if the correlation in the claims is present in any other species.  This would be unpredictable as Benner teaches gene homologs in different species have different functions due to different evolutionary pressures.
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine if the claimed correlation is present of all patients of all species and ages.
	Finally one of skill in the art would have to determine how to detect rs405509 in RNA, as the specification provides no guidance.  The specification teaches rs405509 is in the promoter, but provides no evidence that it is transcribed.  
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Claims 15-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Independent claim 15 requires, “a) a step of contacting the sample with a reagent capable of detecting the presence or absence of the genetic variation in a gene selected from genes encoding APOE E4 allele or gene products thereof, and (b) a step of contacting the sample with a reagent capable of detecting the presence or absence of the genetic variation selected from genes encoding rs405509 T allele of the APOE promoter or gene products thereof, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the subject is a patient with mild cognitive impairment or Alzheimer's disease, or has risk for mild cognitive impairment or Alzheimer's disease.”  Thus the claims are functionally claiming a reagent capable of detecting the presence or absence of APOE E4 and rs405509 T.  However, the claims provide a wherein clause require the determination of homozygosity of APOE E4 and rs405509 T.  This requires the determination if another allele of APOE is present or rs405509 is present.
The teachings of the specification are limited to sequencing or a genotyping microarray which allow for the detection of all alleles of APOE and all alleles of rs405509.

The specification provides no teachings of a single reagent capable of detecting the presence or absence of rs405509 T and other rs405509 alleles. Thus the claim lacks adequate written description.  
This rejection can easily be overcome by amending the claim to require reagents capable of detecting APOE alleles and rs405509 alleles.
Further, claim 20 depends from claim 15 and draws the claim to wherein the nucleic acid obtained from the sample isolated from the subject is RNA.
The claim encompasses detection of rs405509 in RNA in view of the dependency from claim 15.
While the specification provides antecedent basis for detection of the alleles in RNA, it provides no guidance on how to do so.  rs405509 is in the promoter and searching the prior art provided no evidence that it is transcribed.
Lambert (Human Molecular Genetics, 1997, Vol. 6, No. 12 2151–2154)  teaches detection of APO E4 mRNA (figure 1 and 2).
Thus the claims lack adequate written description of detecting rs405509 in RNA samples from the subject or evidence rs405509 is transcribed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "mild cognitive impairment" in claim 15 is a relative term which renders the claim indefinite.  The term " mild cognitive impairment " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus one of skill in the art could not differentiate a subject with mild cognitive impairment, from no cognitive impairment or sever cognitive impairment.  
Claim 15 requires, “a) a step of contacting the sample with a reagent capable of detecting the presence or absence of the genetic variation in a gene selected from genes encoding APOE E4 allele or gene products thereof, and (b) a step of contacting the sample with a reagent capable of detecting the presence or absence of the genetic variation selected from genes encoding rs405509 T allele of the APOE promoter or gene products thereof, wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the subject is a patient with mild cognitive impairment or Alzheimer's disease, or has risk for mild cognitive impairment or Alzheimer's disease.”  Thus the claims are functionally claiming a reagent capable of detecting the presence or absence of APOE E4 and rs405509 T.  However, the claims provide a wherein clause require the determination of homozygosity of APOE E4 and rs405509 T.  it is unclear how the detection of a single allele allows for the determination of a homozygous genotype, without assaying other possible alleles.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and/or mental step without significantly more as there are no steps integrating the natural correlation. The claim(s) recite(s) the abstract idea or mental step of comparing.  Further the claim recites, “wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the subject is a patient with mild cognitive impairment or Alzheimer's disease, or has risk for mild cognitive impairment or Alzheimer's disease. “ which is a natural law or correlation.  This judicial exception is not integrated into a practical application because there are no steps which depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because if there is no deletion or an amplification or unchanged expression or increased expression no treatment step is required.
Claim analysis
The instant claim 15 is directed towards a method for diagnosing or predicting risk for mild cognitive impairment or Alzheimer's disease (AD) by detecting genetic variation indicative of mild cognitive impairment or Alzheimer's disease in a sample containing a nucleic acid which is isolated from a subject, the method comprising: (a) a step of contacting the sample with a reagent capable of detecting the presence or 
The steps of a) a step of contacting the sample with a reagent capable of detecting the presence or absence of the genetic variation in a gene selected from genes encoding APOE E4 allele or gene products thereof, and (b) a step of contacting the sample with a reagent capable of detecting the presence or absence of the genetic variation selected from genes encoding rs405509 T allele of the APOE promoter or gene products thereof are active steps.
 Dependent claims set forth further limitations to about the detection is done and what is being assayed.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, law of nature or natural phenomena, or mental step  
With regards to claim 15, the claim recites, “wherein the presence of APOE E4/E4 and rs405509 T/T genetic variations indicates that the subject is a patient with mild cognitive impairment or Alzheimer's disease, or has risk for mild cognitive impairment or Alzheimer's disease.”  
This is a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as there are no steps which depend from or integrate the natural correlation.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 2 the claim requires a single active step of measuring the amounts of nucleic acids.  The specification teaches:
The specification teaches, “The KORV1.0 chip was available through the Korean chip consortium, and designed by Center for Genome Science, Korea National Institute of Health, Republic of Korea (4845-301, 3000-3031). In addition, the genotyping assays through the Taqman or SNP type (Fluidigm) methods were conducted for the evaluation of accuracy in chip- based SNP genotyping. Genotype data for ADNI were obtained from the ADNI database (http://adni.loni.usc.edu). .
Further Bizzarro (European Journal of Human Genetics (2009) 17, 938 – 945) and Prada (BMC Psychiatry (2014) volume 14:23, pages 1-9) demonstrate that detecting rs405509 and APOE were routine and conventional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bizzarro (European Journal of Human Genetics (2009) 17, 938 – 945) as evidence by Seripa D, (Diagn Mol Path (2006); vol 15: 180–185).
Bizzaro teaches, “The rs405509 (-219 GT) genotype was determined by a previously described method,13 by an amplification of a 220 bp fragment using the following forward primer 50-AGAATGGAGGAGGGTGTCCG-30 and reverse primer 50-ACTTGTCCAATTATAGGGCTCC-30. PCR conditions were 941C for 5 min followed by 35 cycles at 951C for 30 1 min, 581C for 1 min and 721C for 1 min, with an 8 min of final extension. Restriction analysis with HpaII allows to determine the three possible genotypes on 3% standard agarose gel. The rs429358 (C3937-T) and rs7412 (C4075-T) genotypes forming the APOE coding region polymorphism were analyzed as recently described.”    	
Seripa teaches, “We conceived a combination of 4 specific primers in 3 different pairs sharing the same stringent polymerase chain reaction conditions to directly detect the presence/absence of polymerase chain reaction products, and thus reveal the 6 apolipoprotein E genotypes. We confirm our previous results in 1171 subjects, whereas in 82 subjects out of 1253 (about 6%), the results have been reinterpreted. The final analysis revealed a total of 12 homozygotic subjects for the e2 allele (1.0%), 874 homozygotes for the e3 allele (69.8 %), and 8 homozygotes for the e4 allele (0.6 %). The frequence of heterozygotes was 8.7% for the e2/e3 genotype (n=109), 1.4% for the e2/e4 genotype (n=17), and 0.6% for the e3/e4 genotype (n=8). Relative allele frequencies were e2=0.060, e3=0.834, and e4=0.106. We describe a new, simple, unequivocal, and nonexpensive method for the identification of the 6 apoE genotypes.”
Bizzaro, (although having a typographical error in the paragraph and table 3) teaches, “In ɛ4+subjects a higher frequency in AD than in controls was found for G/G (19.53 vs 2.02%; OR¼15.654, 95% CI 3.851–62.639), G/T (24.85 vs 6.06%; OR¼6.500, 95% CI 2.540–16.257) and T/T (4.73 vs 2.02%; OR¼18.400, 95% CI 3.217–101.166).”
Thus Bizzaro teaches subjects with APOE ɛ4+ and rs405509 TT genotype had an increased risk of Alzheimer’s disease.  Bizzaro does not specifically teach APOE E4/E4.
Bizzaro further teaches, “Similarly, ɛ4+ genotypes were considered the genotypes ɛ2/ɛ4, ɛ3/ ɛ4 and ɛ4 /ɛ4.” (page 940, 1st column).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to the claims the combination of rs405509 TT and APOE E4/E4 demonstrate increased risk of Alzheimer’s disease.  The artisan would be + is considered the genotypes ɛ2/ɛ4, ɛ3/ ɛ4 and ɛ4 /ɛ4.  The artisan would have a reasonable expectation of success as the artisan is merely using known markers to predict likelihood of Alzheimer’s disease. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bizzarro (European Journal of Human Genetics (2009) 17, 938 – 945) as evidence by Seripa D, (Diagn Mol Path (2006); vol 15: 180–185) as applied to claim15-19above, and further in view of Lambert (Human Molecular Genetics, 1997, Vol. 6, No. 12 2151–2154)  
The teachings of Bizzaro are set forth above.  The teachings of Bizzaro are limited to the detection of genetic variation in genomic DNA.
Bizzaro does not specifically teach detection of a genetic variation in an RNA sample.
However, Lambert teaches detection of APO E4 mRNA (figure 1 and 2).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to detect genetic variations in mRNA of APOE.  The artisan would be motivated to see if the genetic variations are differentially expressed.  The artisan would have a reasonable expectation of success as the artisan is merely substituting the detection of a mutation in DNA for RNA.  The artisan would have a reasonable expectation of success as the art demonstrates detecting genetic variations in APOE E4 mRNA was known.
Summary
No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634